Dykman, J.
The people of the state of New York commenced four actions in the supreme court against the four different defendants above named, for the recovery of a penalty of $100 against each of them, for the violation of chapter 183 of the laws of 1885, and the acts supplementary thereto.
These statutes inhibit the sale of impure or unwholesome milk, and milk is to be declared adulterated if shown to contain water above a certain percentum, or milk solids, or fat below a specified per centum.
*891These causes were all tried at the circuit before a jury, and the verdict was in favor of the defendant in each case. The plaintiff has appealed from the judgment and order denying a new trial in all the cases.
The cases as they come here are all similar in one respect. While the course of the trials was such that the causes were submitted to the jury on questions of fact, the validity and constitutionality of the law was fully sustained by the trial judges. The cases therefore present no question on that subject. Even the question of guilty knowledge is not involved.
The defense in all the cases was a denial, and after the plaintiff had introduced proof which brought the case up to the standard prescribed by the statute, the defendant introduced proof tending to establish his defense, and then the disputed questions of fact were submitted to the juries in charges by no means favorable to the defendants, and which fully vindicated and upheld the law
It is not deemed requisite to examine the peculiarities of each case; as the appeal comes to us, there is small scope for the interference of an appellate court.
Under the full operation and control of the law, the juries have, in each case, found the defendants free from its violation. The evidence on the part of the defendants in all the cases, is amply sufficient to sustain the verdicts, and as it must now be held true, it stands as their vindication.
The exceptions taken by the plaintiff during the trial, and also to the charge and the refusal to charge as requested, have all been examined and found free from error.
The judgments should all be affirmed, with costs.
Pratt and Bartlett, JJ., concur.